United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      _____________

                                       No. 97-2139
                                      _____________

Juanita Stocker, on behalf of Brian    *
Stocker,                               *
                                       *
             Appellant,                * Appeal from the United States
                                       * District Court for the
      v.                               * Eastern District of Arkansas.
                                       *
John J. Callahan, Acting Commissioner, *     [UNPUBLISHED]
Social Security Administration,        *
                                       *
             Appellee.                 *
                                 _____________

                                 Submitted: December 9, 1997
                                     Filed: December 19, 1997
                                   _____________

Before BOWMAN, FLOYD R. GIBSON, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

      Appellant appeals the judgment of the District Court1 affirming the decision of the
Commissioner denying appellant's claim on behalf of her son (now nearly 21 but a minor
when the claim was filed) for Supplemental Security Income disability benefits. Having
considered appellant's arguments for reversal, we conclude that the




      1
        Honorable John Forster, Jr., United States Magistrate Judge for the Eastern
District of Arkansas, to whom the parties consented to submit the case in accordance
with 28 U.S.C. § 636(c).
Administrative Law Judge made no error of law and that the administrative decision




                                       -2-
denying the claim for disability benefits is supported by substantial evidence in the
record as whole. Because the case raises no novel issues and an opinion by this Court
thus would lack precedential value, we forego further discussion.

      The judgment of the District Court is affirmed. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-